DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. to Tanaka.
Regarding Claims 1, 2, 4, 5, 7-16
	Tanaka teaches a coated fabric for an airbag comprising a synthetic textile, a solvent free silicone resin coating in an amount between 5 and 35 g/m2 which overlaps the claimed range of 24 to 45 g/m2, and having a total fineness of yarn between 200 and 550 dtex, such as between 350 and 700 dtex and a cover factor of between 1800 and 2500 (Tanaka, abstract, paragraph [0047], [0050]). Tanaka teaches that the strain of each direction of the fabric may be between 0.1 to 1.5%, this necessarily results in a weft/warp strain ratio of between 0.07 and 15 
Regarding the limitation of “addition-polymerized” this is a product-by-process limitation. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding the average resin thickness of warp and weft at a vertex position on the surface of the coated fabric being 6 micrometers or more and 25 micrometeres or less, although the prior art does not disclose the thickness of the resin coating, the claimed properties are deemed to be inherent to the structure in the prior art since the Tanaka reference teaches an invention with a substantially similar structure and chemical composition 
Regarding the strain ratio being observed in stretching the coated fabric in the warp direction, since Tanaka teaches a substantially similar or identical method of testing as claimed, it is reasonable for one of ordinary skill to expect that the same property measured according to the testing method or measured by observing the stretching of the coated fabric in the warp direction, would result in the same values.

Regarding Claims 3 and 6
Regarding the difference in bending resistance being between 3 and 20mm, although the prior art does not disclose the thickness of the resin coating, the claimed properties are deemed to be inherent to the structure in the prior art since the Tanaka reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention, such as a solvent-free silicone resin coated in the claimed amount per unit area on an airbag fabric comprising synthetic fibers with the claimed cover factor and fineness and strain ratios.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786